Citation Nr: 1404564	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2010 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which was remanded in a September 2013 for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the September 2013 Remand, the RO was instructed to afford the Veteran a VA examination.  The Veteran was scheduled for an examination in October 2013, but failed to report to the scheduled VA examination.  Reports of contact dated later that month show that attempts were made to contact the Veteran to ascertain why he did not appear for the examination but that those attempts were no successful.
However, in a December 2013 correspondence, written on his November 2013 Supplemental Statement of the Case, the Veteran stated that he had not received notice of the scheduled examination, and exhibited the intention of attending a future VA examination.  In a December 2013 Written Brief Presentation, the Veteran's representative stated the Veteran was unable to report for the examination due to reasons beyond the Veteran's control, and has asked the Board to reschedule the Veteran for another VA examination.

The Board acknowledges that the Veteran has exhibits a willingness to appear for the requested VA examination.  A Remand is thereby necessary to afford him another opportunity to attend a VA examination.  The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must aid in the development of his claim by attending the VA examination as requested.

With regard to VA treatment records, a review of the claims file shows that the most recent VA treatment record is dated in September 2013 from the Loma Linda VAMC.  Consequently, as records dated since September 2013 might contain information relevant to the Veteran's claim on appeal, on remand; they must be secured and associated with the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain copies of any outstanding VA medical records relevant to the Veteran's claim following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

Please note that the Veteran's claim file includes records from Loma Linda VAMC until September 2013. 

2.  After obtaining any additional records, schedule the Veteran for an examination to evaluate the nature and etiology of his current right leg disability.  Please provide written notice to the Veteran of the date and time he should attend the VA examination.  During the VA examination, the claims folder must be made available to the examiner for review, the examiner must indicate that the claims folder was reviewed.

Following the evaluation of the Veteran, the examiner must provide a response to the following:

Is there clear and unmistakable evidence (undebatable) that the Veteran's preexisting right leg disability was not aggravated beyond its normal progression during active service.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



